Citation Nr: 1814168	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  11-26 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service with the U.S. Air Force from April 1965 to April 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In June 2017, the Board remanded the claim for additional development.  However the required compliance with the Board's remand instructions has not been achieved.  As such, this issue is being remanded again.

As indicated in the Board's June 2017 Remand, the issue of entitlement to service connection for tinnitus was raised in an August 2010 Notice of Disagreement.  It was referred to the RO for adjudication, but there is no indication that action has been taken with respect to this issue.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran is seeking to establish service connection for left ear hearing loss that he asserts had its onset during his military service.  As noted in the Introduction, the development requested in the Board's June 2017 remand has not been completely performed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Specifically, the AOJ was instructed to obtain additional medical clarification regarding whether the Veteran's left ear hearing loss was related to service, including the possibility that it was a pre-existing condition that was aggravated during service.  The examiner was asked to consider the Veteran's reported history of a childhood perforated left tympanic membrane; an undated in-service audiogram; and an August 1966 permanent physical profile for defective hearing.  The examiner was also to provide a complete rationale for the opinion provided.

In September 2017, the VA audiologist, who proffered previous opinions in June 2010 and August 2013, basically reiterated his previous conclusion that the Veteran's left ear hearing loss was not the result of military acoustic trauma.  He noted that the undated entrance audiogram, "being high frequency and indicative of sensorineural loss," was in conflict with the findings of a conductive loss consistent with a perforated tympanic membrane, which is not the result of his military service.  However he also determined that the Veteran's entrance examination showed normal hearing as did his separation exam.  The audiologist then concluded that if consideration is given to the undated audiogram, the loss is a high frequency loss and would not have been aggravated in comparison to the exit results.  

Unfortunately, the audiologist failed to discuss the August 1966 permanent physical profile for defective hearing.  As this was a primary reason for remanding the appeal, the Board cannot now rely on a negative VA examination that is not based upon consideration of all of the relevant evidence.  Although he found a high frequency hearing loss on the undated audiogram, as noted in his prior opinion, a conductive hearing loss was also present.  The significance of these findings was not explained, so it is not clear whether the Veteran's left ear hearing loss is conductive (unrelated to noise exposure), sensorineural (noise-induced), or mixed (a combination of the two).  The opinion does not assist the Board in making a determination.

Finally, the Board notes that based on recent historical research of service audiometric practices, it is assumed that service department audiometric tests prior to January 1, 1967, were likely in American Standards Association (ASA) units.  For service department audiograms conducted after December 31, 1970, it is assumed the standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI) were used.  However, for service department audiograms conducted between January 1, 1967 and December 31, 1970, it is unclear whether the thresholds were recorded using ASA or ISO-ANSI units.  Therefore, the data should be considered under both standards. 

In this case while the 1965 entrance audiometric test is not clearly labelled as ASA-compliant, given that it is dated prior to January 1, 1967, it is assumed to reflect ASA standards.  Consequently, these results must be converted from ASA units to ISO-ANSI units.  On the other hand, the 1969 separation examination indicates that the ISO standard was used.  Unfortunately the Board is unable to determine if the VA audiologist considered that two different standards for conducting audiometry testing were used and, if so, whether he converted any of the audiometry results to the same standard.  So on Remand the new examiner should convert any military audiograms in order to facilitate proper data comparison.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA audiological examination.  This examination should be provided by a different examiner than the one who conducted the June 2010 examination and provided the subsequent opinions in and August 2013 and September 2017.  The electronic claims file should be made available for review in connection with this examination. Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.  The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ).  

(a) The examiner should then clearly identify the type of left ear hearing loss (conductive or sensorineural) that is present.  The examiner should describe how "sensorineural" hearing loss generally presents or develops, as distinguished from how "conductive " hearing loss develops.  The examiner should specifically state whether the type of left ear hearing loss found is consistent with acoustic trauma, or is more consistent with that found with middle ear pathology, a perforated tympanic membrane, advancing age, infection, or some other cause.  If necessary, any previous findings of conductive hearing loss versus high frequency sensorineural hearing loss should be reconciled or otherwise explained.

(b) The examiner must provide an opinion as to whether the identified left ear hearing clearly and unmistakably existed prior to service entrance.  The examiner should convert the 1965 military audiogram from ASA units to ISO-ANSI units in order to facilitate proper data comparison.  The examiner should also address any threshold shift in hearing levels between the entrance examination in 1965 and the separation examination in 1969.  

(c) If the identified left ear hearing loss clearly and unmistakably preexisted service, was it also, clearly and unmistakably, NOT aggravated (permanently worsened) by service.  In answering this question, address the conceded in-service acoustic trauma and whether the August 1966 permanent physical profile for defective hearing represents a permanent worsening of the left ear hearing loss beyond the normal progression.  If not, the VA examiner should provide a rationale as to why the permanent profile during service, did not represent a permanent worsening beyond the natural progression of the condition.

(d) If the examiner concludes that a left ear hearing loss did NOT pre-exist the Veteran's military service, provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's identified left ear hearing loss is causally related to his military service, including the conceded in-service acoustic trauma.  If it is the opinion of the examiner that the Veteran's identified left ear hearing loss is not related to service, an explanation must be provided to fully explain why the current symptoms are not consistent with the in-service noise exposure or why such exposure is not at least a "contributing factor."

Note: The examiner must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, as the sole basis for any opinion provided.

If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

2.  After the above action is completed, if the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(7).

